DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a coil embedded in the package, the coil being made of a wound conductive wire having a first end and a second end; a first external electrode extending from the first end of the conductive wire of the coil, being led out from the first side surface, being bent toward the bottom surface, and being bent to extend along from the first side surface through the bottom surface to the second side surface toward the top surface; and a second external electrode extending from the second end of the conductive wire of the coil, being led out from the first side surface, being bent toward the bottom surface, and being bent to extend along from the first side surface through the bottom surface to the second side surface toward the top surface, wherein the bottom surface of the package has a first step recess therein sinking toward the top surface, opening to the third side surface, and contacting the first external electrode, the bottom surface of the package further has a second step recess therein sinking toward the top surface, opening to the fourth side surface, and contacting the second external electrode, a first dimple is provided in the package in the first step recess at a portion of the first step recess overlapping the first external electrode, the first external electrode includes a first projection curved to protrude into the first dimple, a second dimple is provided in the package in the second step recess at a portion of the second step recess overlapping the second external electrode, the second external electrode includes a second projection curved to protrude into the second dimple, the bottom surface further has a third step recess therein connected to the first step recess and sinking toward the top surface, and the bottom surface further has a fourth step recess therein connected to the second step recess and sinking toward the top surface as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-10 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837